Citation Nr: 0512250	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the vocal cords as a result of 
thyroid surgery performed at a VA facility in July 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from October 1961 to 
July 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The veteran filed a notice 
of disagreement in August 2002, the RO issued a statement of 
the case in June 2003, and the veteran perfected his appeal 
in July 2003.  The Board remanded the veteran's claim in May 
2004, and is again REMANDING this appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

REMAND

The veteran is seeking compensation for a vocal cord 
disability which he contends results from a July 1992 surgery 
at a VA facility to remove a portion of his thyroid due to a 
multinodular goiter with compressive dysphagia.  He signed an 
Informed Consent Form on July 1, 1992, which listed "injury 
to vocal cords" as a possible risk of surgery.  He has 
asserted (such as in his notice of disagreement) that he was 
never actually informed of this risk, nor would he have 
undergone the surgery if he had been informed of the 
possibility of vocal paralysis.  

The July 1992 Operative Report contained no specific 
intraoperative complications.  One July 1992 post-surgical 
notation includes an impression of "[status post] subtotal 
thyroidectomy with vocal changes" while another notation 
dated two days later includes an impression of "[status 
post] subtotal thyroidectomy with recurrent laryngeal nerve 
neuropraxia."  The discharge summary noted that good 
mobilization of the vocal cords was seen and that while the 
veteran's voice was raspy and hoarse, he was improving 
without complaints.

In April 1995, the veteran underwent a triple endoscopy, 
microlaryngoscopy and biopsy of right true vocal cord lesion.  
He was diagnosed as having status-post subtotal thyroid 1992, 
residual right true vocal cord paralysis, and leukoplakia.

In May 2004, the Board remanded this case so that the veteran 
could be afforded an examination to determine the diagnosis 
of any vocal cord disability, and to obtain specific opinions 
on questions relating to whether any such vocal cord 
disability was secondary to the 1992 thyroid surgery.  

In a June 2004 report, a VA physician indicated that he 
reviewed the claims folder and provided some opinions as 
requested by the Board.  However, it is not clear that the 
veteran actually was examined to determine whether he did, in 
fact, have a vocal cord disability.  Moreover, while the VA 
physician opined that the veteran did have vocal cord 
paralysis following the July 1992 procedure, he did not state 
(as requested by the Board) whether the additional disability 
was merely the natural progression of the condition for which 
the surgery was provided, whether the additional disability 
was considered a necessary consequence of the procedure, 
and/or whether the additional disability could be considered 
caused by an event not reasonably foreseeable.  Likewise, the 
examiner did not comment (as requested) on whether the 
additional disability was considered caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar fault on the part of VA.   The Board errs as a matter 
of law when it fails to ensure compliance with remand orders, 
so another remand is necessary.  Stegall v. West, 11 Vet. 
App. 268 (1998).

When the RO considers this claim again, it should be sure to 
review and apply 38 C.F.R. § 3.361, which was made effective 
on September 2, 2004.

Accordingly, the Board REMANDS this case for the following:

1.  Schedule the veteran for a VA 
examination with a physician who has not 
previously examined the veteran and who 
did not participate in his care in 1992 
(although the examination may be 
conducted by the same VA physician who 
drafted the June 2004 report).  The 
examiner should review the claims file 
prior to the examination, actually 
examine the veteran, and conduct any 
special studies or testing deemed 
necessary.  The examiner should respond 
to the following and explain the 
rationale for the opinions provided:

a.  Does the veteran have an 
additional vocal cord disability as 
a result of the July 1992 VA 
surgical procedure?  If so, please 
specify what that additional 
disability is.

b.  If additional disability is 
present, is it merely the natural 
progression of the condition for 
which treatment was provided (i.e., 
a thyroid condition), was it a 
necessary consequence of the 
surgical procedure, or was it caused 
by an event not reasonably 
foreseeable?  

c.  Was the additional disability 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar fault on the 
part of VA?

2.  Thereafter, readjudicate the claim 
for compensation under 38 U.S.C.A. 
§ 1151.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case which references 
all relevant actions taken, summarizes 
the relevant evidence, and discusses all 
pertinent legal authority, including the 
most recent version of 38 C.F.R. § 3.361.  
Allow an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


